
	
		I
		111th CONGRESS
		2d Session
		H. R. 5193
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mrs. Maloney (for
			 herself and Ms. Watson) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish an employment-based immigrant visa for alien
		  entrepreneurs who have received significant capital from investors to establish
		  a business in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 StartUp Visa Act of
			 2010.
		2.StartUp Visas
			(a)In generalSection 203(b) of the Immigration and
			 Nationality Act (8 U.S.C. 203(b)) is amended—
				(1)by redesignating paragraph (6) as paragraph
			 (7); and
				(2)by inserting after paragraph (5) the
			 following:
					
						(6)Sponsored entrepreneurs
							(A)In generalStartUp visas shall be made available, from
				the number of visas allocated under paragraph (5), to qualified immigrant
				entrepreneurs—
								(i)who have proven that a qualified venture
				capitalist or a qualified super angel investor has invested not less than
				$100,000 on behalf of each such entrepreneur in an equity financing of not less
				than $250,000; and
								(ii)whose commercial activities will, during
				the 2-year period beginning on the date on which the visa is issued under this
				subparagraph—
									(I)create not fewer than 5 new full-time jobs
				in the United States employing people other than the immigrant’s spouse, sons,
				or daughters;
									(II)raise not less than $1,000,000 in capital
				investment in furtherance of a commercial entity based in the United States;
				or
									(III)generate not less than $1,000,000 in
				revenue.
									(B)DefinitionsIn this paragraph:
								(i)Qualified super angel
				investorThe term qualified
				super angel investor means an individual who—
									(I)is an accredited investor (as defined in
				section 230.501(a) of title 17, Code of Federal Regulations);
									(II)is a United States citizen; and
									(III)has made at least 2 equity investments of
				not less than $50,000 in each of the previous 3 years.
									(ii)Qualified venture capitalistThe term qualified venture
				capitalist means an entity that—
									(I)is classified as a venture capital
				operating company under section 2510.3–101(d) of the Code of Federal
				Regulations;
									(II)is based in the United States;
									(III)is comprised of partners, the majority of
				whom are United States citizens;
									(IV)has capital commitments of not less than
				$10,000,000;
									(V)has been operating for at least 2 years;
				and
									(VI)has made at least 2 investments of not less
				than $500,000 during each of the most recent 2
				years.
									.
				(b)Conditional permanent resident
			 statusSection 216A of the
			 Immigration and Nationality Act (8 U.S.C. 1186b) is amended—
				(1)by striking Attorney General
			 each place such term appears and inserting Secretary of Homeland
			 Security;
				(2)in subsection (a)—
					(A)in paragraph (1)—
						(i)by striking (as defined in
			 subsection (f)(1)) and inserting , sponsored
			 entrepreneur; and
						(ii)by striking (as defined in
			 subsection (f)(2)) shall and inserting shall each;
			 and
						(B)in paragraph (2)(A), by inserting
			 sponsored entrepreneur, after alien
			 entrepreneur,;
					(3)in subsection (b), by adding at the end the
			 following:
					
						(3)Sponsored entrepreneursThe Secretary of Homeland Security shall
				terminate the permanent resident status of a sponsored entrepreneur and the
				alien spouse and children of such entrepreneur if the Secretary determines, not
				later than 3 years after the date on which such permanent resident status was
				conferred, that—
							(A)the qualified venture capitalist or
				qualified super angel investor who sponsored the entrepreneur failed to meet
				the investment requirements under section 203(b)(6)(A)(i); or
							(B)the entrepreneur failed to meet the job
				creation, capital investment, or revenue generation requirements under section
				203(b)(6)(A)(ii).
							;
				(4)in subsection (c)—
					(A)in paragraph (1)—
						(i)in the matter preceding subparagraph (A),
			 by inserting sponsored entrepreneur, after alien
			 entrepreneur,; and
						(ii)by striking alien entrepreneur
			 must each place such term appears and inserting entrepreneur
			 shall; and
						(B)in paragraph (3)—
						(i)in subparagraph (A)(ii), by inserting
			 or sponsored entrepreneur after alien
			 entrepreneur; and
						(ii)in subparagraph (C), by inserting
			 sponsored entrepreneur, after alien
			 entrepreneur;
						(5)in subsection (d)(1)—
					(A)in the matter preceding subparagraph (A),
			 by striking alien and inserting alien entrepreneur or
			 sponsored entrepreneur, as applicable;
					(B)in clause (i), by striking invested,
			 or is actively in the process of investing, and inserting has
			 invested, is actively in the process of investing, or has been sponsored by a
			 qualified super angel investor or qualified venture capitalist who has
			 invested,; and
					(C)in clause (ii), by inserting or
			 203(b)(6), as applicable before the period at the end; and
					(6)in subsection (f), by adding at the end the
			 following:
					
						(4)The term sponsored
				entrepreneur means an alien who obtains the status of an alien lawfully
				admitted for permanent residence under section
				203(b)(6).
						.
				
